DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Arguments, see Remarks, pages 1-6, filed December 30, 2020, with respect to the rejections of claims 1, 3, 7-8, 10, 14-16, 20-22 and 27 under 35 U.S.C. §103 have been fully considered and the Examiner respectfully disagrees. Regarding claim 1, the Examiner considered the applicants primary argument, “Wallace never calculates any error”,  supported by way of claim 1 added emphasis, “calculated global positioning system (GPS) position error”, “based upon a difference between a known position of the road side equipment”, and “based upon the calculated GPS position error”. The prior art Wallace discloses within paragraph 100, GNSS/GPS positioning obtained by precisely located  reference stations, with fixed receiver, calculate corrections to the measured pseudoranges. Furthermore, Wallace discloses in paragraphs 106-111, “measurements from a GPS satellite are dealt with in a generic way to make the notation simple”, including equations for calculations which are relative to satellite clock error, receiver clock error, ionosphere error and troposphere error. Furthermore, pseudorange is disclosed in FIG. 3, by an equation, Pseudorange: c[ transmit time + (receiver clock error - satellite clock error). Therefore the rejection of claim 1 is not withdrawn. Furthermore, regarding the argument of claims 8, 15, and 21, “recites subject matter substantially similar to the subject matter of claim 1”, examiners arguments are the same as reasons stated with regard to claim 1 above. Therefore, the rejection of claims 8, 15, and 21, are not withdrawn. The applicant 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, 14-16, 20-22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over WALLACE et al., US 2014/0292570, herein further known as Wallace.
Regarding claim 1 and 8, Wallace discloses a motor vehicle comprising on board equipment apparatus and a method wherein: a dedicated short range communications (DSRC) radio configured to receive a calculated global positioning system (GPS) position error from road side equipment (paragraph 311, in some embodiments communication device 1930 may be a vehicle subsystem (i.e. on board equipment) such as a navigation subsystem, or the like. In some embodiments, the communication device 1920 includes a processor 1931 which is operating a software defined DSRC radio, and the same processor is also used to implement software defined GNSS receiver 1933, see also at least FIG. 19C, AND paragraph 146, to achieve very accurate positioning (to several centimeters or less) of a terrestrial mobile platform of a cellular device 100, 200, relative or differential positioning methods are commonly , the calculated GPS position error being based upon a difference between a known position of the road side equipment and a position estimated by a first GPS receiver within the road side equipment; and a second GPS receiver communicatively coupled to the DSRC radio and configured to: estimate a position of the vehicle; and adjust the estimation of the vehicle position based upon the calculated GPS position error (paragraph 131, Differential GPS (DGPS) utilizes a reference station (e.g. base station) (i.e. road side equipment) which is located at a surveyed position (i.e. known position of the road side equipment) to gather data and deduce corrections for the various error contributions which reduce the precision of determining a position fix, the reference station determines what the timing signals from the GPS satellites should be in order to calculate the position at which the reference station is known to be (the reference station receives essentially the same GPS signals as cellular devices 100, 200 which may also be operating in the area.  However, instead of using the timing signals from the GPS satellites to calculate its position, it uses its known position to calculate timing.  In other words, the reference station determines what the timing signals from the GPS satellites should be in order to calculate the position at which the reference station is known to be).  The difference in timing can be expressed in terms of pseudorange lengths, in meters. The difference between the received GPS signals and what they optimally should be is used as an error correction factor (i.e. adjust the estimation of the vehicle position) for other GPS receivers (i.e. second GPS receiver) in the area (typically, the reference station broadcasts the error correction to, for example, a cellular device 100, 200 which uses this data to determine its position more precisely),  AND paragraph 100, the reference station is located in a fixed environment and its location can be determined very precisely via ordinary survey methods, a processor associated with the Reference Station GNSS/GPS receivers can determine more precisely what the true pseudoranges should be to each satellite in view, based on geometrical considerations).
Therefore,  it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the embodiment elements of vehicle navigation subsystem, and communication device operating a software defined DSRC radio in order to compute the estimated position of the mobile platform relative to the reference receiver (i.e. roadside equipment).
Regarding claim 15, Wallace discloses a system comprising: road side equipment including: a first global positioning system (GPS) receiver configured to estimate a position of the road side equipment; a module communicatively coupled to the first GPS receiver and configured to calculate a GPS position error based upon a difference between a known position of the road side equipment (paragraph 131, Differential GPS (DGPS) utilizes a reference station (e.g. base station) (i.e. road side equipment) which is located at a surveyed position (i.e. known position of the road side equipment) to gather data and deduce corrections for the various error contributions which reduce the precision of determining a position fix, the reference station determines what the timing signals from the GPS satellites should be in order to calculate the position at which the reference station is known to be. The difference in timing can be expressed in terms of pseudorange lengths, in meters. The difference between the received GPS signals and what they optimally should be is used as an error correction factor (i.e. adjust the estimation of the vehicle position) for other GPS receivers (i.e. second GPS receiver) in the .
and the position of the road side equipment as estimated by the first GPS receiver; and a first radio configured to receive the calculated GPS position error from the module and wirelessly transmit the calculated GPS position error; on board equipment disposed within the motor vehicle, the on board equipment including: a second radio configured to receive the calculated GPS position error from the first radio; and a second GPS receiver communicatively coupled to the second radio and configured to: estimate a position of the vehicle; and adjust the estimation of the vehicle position based upon the calculated GPS position error (paragraph 311, in some embodiments communication device 1930 may be a vehicle subsystem (i.e. on board equipment) such as a navigation subsystem, or the like. In some embodiments, the communication device 1920 includes a processor 1931 which is operating a software defined DSRC radio, and the same processor is also used to implement software defined GNSS receiver 1933, see also at least FIG. 19C, AND paragraph 146, to achieve very accurate positioning (to several centimeters or less) of a terrestrial mobile platform of a cellular device 100, 200, relative or differential positioning methods are commonly employed. These methods use a GNSS reference receiver located at a known position, in addition to the data from a GNSS receiver 107 on the mobile platform, to compute the estimated position of the mobile platform relative to the reference receiver, see also at least FIG. 1A)
Regarding claim 21, Wallace discloses a system comprising: road side equipment including: a first global positioning system (GPS) receiver configured to estimate a position of the road side equipment; a module communicatively coupled to the first GPS receiver and configured to calculate a GPS position error based upon a difference between a known position of the road side equipment as estimated by the first GPS receiver; (paragraph 311, in some embodiments communication device 1930 may be a vehicle subsystem (i.e. on board equipment) such as a navigation subsystem, or the like. In some embodiments, the communication device 1920 includes a processor 1931 which is operating a software defined DSRC radio, and the same processor is also used to implement software defined GNSS receiver 1933, see also at least FIG. 19C, AND paragraph 146, to achieve very accurate positioning (to several centimeters or less) of a terrestrial mobile platform of a cellular device 100, 200, relative or differential positioning methods are commonly employed. These methods use a GNSS reference receiver located at a known position, in addition to the data from a GNSS receiver 107 on the mobile platform, to compute the estimated position of the mobile platform relative to the reference receiver, see also at least FIG. 1A) and model satellite orbital inaccuracies and/or local ionic sphere that caused the GPS position error; and a first radio configured to receive the calculated GPS position error from the module and wirelessly transmit the calculated GPS position error; on board equipment disposed within the motor vehicle, the on board equipment including: a second radio configured to receive the calculated GPS position error from the first radio; and a second GPS receiver communicatively coupled to the second radio and configured to: estimate a position of the vehicle; and adjust the estimation of the vehicle position based upon the calculated GPS position error and the model of the satellite orbital inaccuracies and/or local ionic sphere. (paragraph 131, Differential GPS (DGPS) utilizes a reference station (e.g. base station) (i.e. road side equipment) which is located at a surveyed position (i.e. known position of the road side equipment) to gather (e.g. variable time delay in the propagation of GPS signals introduced by the ionosphere) and other factors which may reduce the precision of determining a position fix may include satellite clock errors, GPS receiver clock errors, and satellite position errors (ephemerides) (i.e. satellite orbital inaccuracies), the reference station determines what the timing signals from the GPS satellites should be in order to calculate the position at which the reference station is known to be. The difference in timing can be expressed in terms of pseudorange lengths, in meters. The difference between the received GPS signals and what they optimally should be is used as an error correction factor (i.e. adjust the estimation of the vehicle position) for other GPS receivers (i.e. second GPS receiver) in the area,  AND paragraph 100, the reference station is located in a fixed environment and its location can be determined very precisely via ordinary survey methods, a processor associated with the Reference Station GNSS/GPS receivers can determine more precisely what the true pseudoranges should be to each satellite in view, based on geometrical considerations).
Regarding claims 3, and 10, Wallace discloses all limitations of claims 1, and 8 above.
Wallace further discloses an apparatus, and method including wherein the DSRC radio is disposed within an on board unit within the on board equipment (paragraph 334, communication device 1930 may be a subsystem (i.e.  on board unit) of vehicle 2800 and/or may be or include a hardware DSRC radio or a software defined DSRC radio, see also at least FIG. 19A).
Regarding claim 7, 14, 20, and 26, Wallace discloses all limitations of claims 1, 8, 15, and 21 above.
 wherein the adjusted estimation of the vehicle position is accurate to within less than one meter (paragraph 146, to achieve very accurate positioning (to several centimeters or less) of a terrestrial mobile platform of a cellular device 100, 200, relative or differential positioning methods are commonly employed).
Regarding claim 16 and 22, Wallace discloses all limitations of claim 15, and 21 above.
Wallace further discloses a system wherein the module comprises a Real Time Kinematic (RTK) module (paragraph 135, An improvement to DGPS methods is referred to as Real-time Kinematic (RTK). As in the DGPS method, the RTK method, utilizes a reference station located at determined or surveyed point).
Regarding claim 27, Wallace discloses all elements of claim 21 above.
Wallace further discloses wherein the second GPS receiver is configured to estimate a position of the vehicle dependent upon a model of satellite orbital inaccuracies and local ionic sphere (paragraph 131-138,, Differential GPS (DGPS) utilizes a reference station (e.g. base station) (i.e. road side equipment) which is located at a surveyed position (i.e. known position of the road side equipment) to gather data and deduce corrections for the various error contributions which reduce the precision of determining a position fix, as the GPS signals pass through the ionosphere and troposphere (i.e. local ionic sphere) , propagation delays may occur and other factors which may reduce the precision of determining a position fix may include satellite clock errors, GPS receiver clock errors, and satellite position errors (ephemerides) (i.e. satellite orbital inaccuracies), the reference station determines what the timing signals from the GPS satellites should be in order to calculate the position at which the reference station is known to be, An improvement to DGPS methods is referred to as Real-time Kinematic (RTK). As in the .

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of BASNAYAKE, US 20100164789, herein further known as Basnayake.
Regarding claims 2, and 9, Wallace discloses all elements of claim 1, and 8 above.
However, Wallace does not explicitly disclose an apparatus and method wherein the DSRC radio is configured to receive the calculated GPS position error over a DSRC channel.
Basnayake teaches an apparatus and method wherein the DSRC radio is configured to receive the calculated GPS position error over a DSRC channel (paragraph 41, referring again to FIG. 5, the information received by the DRSC, or similar device, is provided to an over-the-air-local map processing block 38. The data received at this block may be used in the positioning determination of the RTK positioning technique of block 32, see also at least FIG. 5.
Therefore, from the teaching of Basnayake it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wallace to receive the calculated GPS position error over a DSRC channel in order to compensate for the error issue when an optimum number of satellites required for accurate position identification are not present.

Claims 4, 11, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of LEPP et al., US 20180262865, herein further known as Lepp.
Regarding claims 4, 11, 17, and 23 Wallace discloses all elements of claim 1, 10, 15, and 21 above.
However, Wallace does not explicitly disclose an apparatus and method wherein the DSRC radio comprises a second DSRC radio and is configured to receive the calculated GPS position error or the correction model from a first DSRC radio of the road side equipment.
Lepp teaches an apparatus and method wherein the DSRC radio comprises a second DSRC radio and is configured to receive the calculated GPS position error or the correction model from a first DSRC radio of the road side equipment (paragraph 131, portable Intelligent transportation system (ITS) station 610 includes a second radio 614. The second radio 614 may be any of cellular, Wi-Fi, DSRC or other similar radio technology, see also at least FIG. 6).
Therefore, from the teaching of Lepp it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wallace to include a second DSRC radio in order for a computing station within the ITS system to be capable of reacting quickly, with a very low latency, due to vehicle speeds and range of communications.
	
Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wallace and Lepp in view of Basnayake.
Regarding claim 18, the combination of Wallace and Lepp, disclose all elements of claim 17 above.
the DSRC radio is configured to receive the calculated GPS position error over a DSRC channel.
Basnayake teaches an apparatus and method wherein the DSRC radio is configured to receive the calculated GPS position error over a DSRC channel (paragraph 41, referring again to FIG. 5, the information received by the DRSC, or similar device, is provided to an over-the-air-local map processing block 38. The data received at this block may be used in the positioning determination of the RTK positioning technique of block 32, see also at least FIG. 5.
Therefore, from the teaching of Basnayake it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wallace to receive the calculated GPS position error over a DSRC channel in order to compensate for the error issue when an optimum number of satellites required for accurate position identification are not present.
Regarding claim 24, the combination of Wallace and Lepp discloses all limitations of claim 23 above.
However, Wallace does not explicitly disclose a system wherein the DSRC radio is configured to receive the calculated GPS position error over a DSRC channel.
Basnayake teaches a system wherein the DSRC radio is configured to receive the calculated GPS position error over a DSRC channel (paragraph 41, Referring again to FIG. 5, the information received by the DRSC, or similar device, is provided to an over-the-air-local map processing block 38 The data received at this block may be used in the positioning determination of the RTK positioning technique of block 32 
Therefore, from the teaching of Basnayake it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wallace to receive the calculated .
Claims 5, 6, 12, 13, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake in view of DAI et al., US 20190025584 herein further referred to as Dai.
Regarding claims 5 and 12 Wallace discloses all limitations of claims 1 and 8 above.
Wallace does not explicitly disclose wherein the second GPS receiver is configured to provide the adjusted estimation of the vehicle position to another application within the motor vehicle.
        Dai teaches an apparatus and method wherein the second GPS receiver is configured to provide the adjusted estimation of the vehicle position to another application within the motor vehicle (paragraph 14, the augmented reality (AR) system identifies the one or more points of interest using one or more of the following types of digital data: one or more onboard vehicle sensors which detects the presence of the point of interest as well as its range from the vehicle which includes the AR system and generates environment data that describes the presence of the point of interest and its range from the vehicle; geographical positioning system ("GPS") data describing a geographical location of the vehicle which includes the AR system; GPS data describing a geographical location of a point of interest (e.g., which may be transmitted to the AR system via Dedicated Short Range Communication ("DSRC") wireless messaging or some other wireless messaging protocol)) .
Therefore, from the teaching of Dai it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Wallace to include one or more onboard vehicle sensors which detect the presence of the point of interest and implement an augmented reality 
Regarding claim 6, 13, 19, and 25 Wallace discloses all limitations of claims 1, 8, 15, and 21 above. 
However, Wallace does not explicitly disclose an apparatus, a method and systems comprising an electronic processor communicatively coupled to the second GPS receiver and configured to determine, based upon the adjusted estimation of the vehicle position, a traffic lane in which the motor vehicle is traveling.
Dai teaches an apparatus, a method and systems comprising an electronic processor communicatively coupled to the second GPS receiver and configured to determine, based upon the adjusted estimation of the vehicle position, a traffic lane in which the motor vehicle is traveling (paragraph 56, processor 125A of the vehicle 123 and the processor 125B of the server 107 may be referred to herein collectively or individually as the "processor 125" since, for example, the processor 125A of the vehicle 123 provides similar functionality to the components of the vehicle 123 as does the processor 125B of the server 107. For similar reasons, the description provided herein uses the following terms when referring to elements that are common to the vehicle 123 and the server 107: the "memory 127" when referring to the memory 127A and the memory 127B, collectively or individually; and the "communication unit 145" when referring to the communication unit 145A, the communication unit 145B and the communication unit 145C, collectively or individually AND paragraph 41-42, In some embodiments, a DSRC-equipped vehicle does not include a conventional global positioning system unit ("GPS unit"), and instead includes a DSRC-compliant GPS unit 150. A conventional GPS unit provides positional information that describes a position of the conventional GPS unit (whereas within vehicle 123, and the processor 125 is coupled to the communication unit 145 (i.e. GPS receiver) and whereas the DSRC-compliant GPS unit 150 provides GPS data 185 that describes a position of vehicle 123 with a degree of accuracy referred to as "lane-level accuracy").
Therefore, from the teaching of Dai it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Basnayake to include a processor coupled to a second GPS receiver to determine the vehicle location with greater degree of accuracy known as lane-level accuracy.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669